PER CURIAM:
Terry Lee Roseboro appeals the district court’s orders dismissing his complaint filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971), for failure to state a claim, see 28 U.S.C. § 1915(e)(2) (2000), and denying his subsequent motion for reconsideration. We have reviewed the record and the district court’s orders and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Roseboro v. Osho, No. CA-04-178-5 (W.D.N.C. Nov. 29, 2004 & Dec. 20, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED